DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
	The amendment, filed on 05/24/21, in which claims 1 and 3-21 are currently amended and claim 2 is canceled, is acknowledged. 
Claims 1 and 3-21 are pending in the instant application.
Claims 1 and 3-21 are examined on the merits herein.

Information Disclosure Statement
The information disclosure statement filed 02/10/2021 has been fully considered. 

Priority
	The filing date of 02/10/21, from filing receipt dated 02/24/21, is acknowledged. 

Claim Objections
Claim 4, 6, 9, 12, 13 and 14 are objected to because of the following informalities:  
Claim 4 has language that is not usually associated with what is accepted in the art. It is not fully understood by what is meant by “wherein the cancer is….a cancer failure to respond to a cancer immunotherapy”. The claim is interpreted as “wherein the cancer is an immune checkpoint inhibitor-resistant cancer or the cancer fails to respond to a cancer immunotherapy.” 
Claim 6 has language that is not usually associated with what is accepted in the art. It is not fully understood by what is meant by “failed to the therapy.” This claim is interpreted as “wherein the subject has received a cancer therapy but failed to respond to the therapy.”
Claim 9 recites limitations to “the pharmaceutically acceptable salt thereof” twice. Once in the second line of the claim and once in the last line of the claim. 
Claim 12 recites limitations to “the pharmaceutically acceptable salt thereof” twice. Once in the second line of the claim and once in the last line of the claim. 
Claim 13 recites limitations to a Markush group of immune checkpoints. When defining A2AR as adenosine A3A receptor inhibitor, there is a typo that left out the closing parenthesis of “(adenosine A2A receptor inhibitor, ….”
Claim 14 recites limitations to Pembrolizumab and to Lambrolizumab. These are synonymous antibodies as shown in US20170209574 A1 parag. [0027] pg 4. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 9-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US20170209574 herein referred to as US’574.
US’574 discloses many combination therapies that can be used to treat or prevent cancerous conditions and/or disorders. (abstract). US’574 teaches that the combination may comprise an immunomodulator and a second therapeutic agent where: (i) the immunomodulator is an inhibitor of an immune checkpoint molecule which can be from the list of inhibitors to one or more of PD-1, PD-L1, CTLA-4, LAG3, VISTA, BTLA, and TIM-3 (ii) a second therapeutic that can be chosen from one or more compounds provided in Table 1. (abstract). US’574 teaches that the second therapeutic can comprise a Histone Deacetylase inhibitor (HDACi) and can be in combination with a tyrosine kinase inhibitor (TKI) (e.g. a receptor tyrosine kinase inhibitor). (See [0010] and [0791]). US’574 teaches that this composition can comprise a pharmaceutically acceptable carrier and can be in a single composition or as two or more different compositions.  (See [0015]). The composition(s) can be administered via the same route or via different administration routes. (See [0015]). The pharmaceutical combination can comprise the immunomodulator and the second agent separately or together. (See [0015]). US’574 teaches that the term “pharmaceutical combination” refers to a product obtained from mixing or combining in a non-fixed combination the active or a pharmaceutically acceptable salt thereof separately or together. (See [0620]). US’574 teaches that a variety of cancers can be treated with their disclosed combination therapies. For example, US’574 teaches an embodiment wherein the second agent can be a MEK inhibitor which can be used on melanoma. (See [0566]). US’574 teaches that the second agent can be VEGF receptor inhibitors ([0789]). US’574 teaches examples for the second agent TKI include axitinib, sorafenib, pazopanib, imatinib, ponatinib, vandetanib and cabozantinib. (See [0792]). US’574 teaches that exemplary inhibitors of immune checkpoints include Nivolumab, Pembrolizumab or Pidilizumab. (See [0025]). 
Given the prior art, it would be obvious for one having ordinary skill in the art to have a pharmaceutical combination comprising a HDAC, a TKI, and an immune checkpoint inhibitor. One would be motivated to do so because US’574 teaches that these combination therapies can be used to treat or prevent cancerous conditions and/or disorders. 
Regarding claim 3, US’574 that the immune checkpoint inhibitor can be used with one or more agents from a broad list of reagents. US’574 teaches that their combination therapies can be used on a variety of different cancers including pancreatic cancer(see [0797]). US’574 teaches that exemplary molecules that could be used to treat pancreatic cancer include HDAC inhibitor vorinostat and TKI such as sorafenib, sunitinib, and pazopanib (See [0806]). 
Regarding claim 9, US’574 specifically teaches Panobinostat as a HDAC inhibitor. (See abstract). US’574 also teaches vorinostat as an HDAC inhibitor (See [0806]). 
Regarding claim 10, US’574 teaches that the tyrosine kinase inhibitor can be a receptor tyrosine kinase inhibitor (See [0791]). 
Regarding claim 11, US’574 teaches that the tyrosine kinase inhibitor can be a vascular endothelial growth factor (VEGF) pathway inhibitors such as a vascular endothelial growth-factor receptor inhibitor (See [0791]). 
Regarding claim 12, US’574 teaches examples for the second agent TKI include axitinib, sorafenib, pazopanib, imatinib, ponatinib, vandetanib and cabozantinib (See [0792]).
Regarding claim 13, US’574 teaches that the first agent is an immune checkpoint inhibitor the which can target one or more of PD-1, PD-L1, CTLA-4, LAG3, VISTA, BTLA, and TIM-3. (See abstract).US’574 further teaches that these inhibitory molecules can be an antibody or antigen-binding fragment that binds to PD-1, PD-L1, , CTLA-4, TIM-3, and/or VISTA (See [0021]). 
Regarding claim 14, US’574 teaches that the immune checkpoint inhibitor can be nivolumab, pembrolizumab, or Pidilizumab. (See [0025]). 
Regarding claim 17, US’574 teaches that the (ii) embodiment of their combination therapy can have one or more compounds. (abstract). Thus, the embodiment is not limited to just a TKI and a HDACi but can include more anti-cancer agents. 
Regarding claim 18, the claim limitations do not recite additional method steps from independent claim 1. Following the method steps disclosed by US’574 would necessary arrive at the limitations of claim 18. 
Regarding claim 19, US’574 teaches that the invention features a composition or a pharmaceutical combination comprising an immunomodulary which can be an immune checkpoint inhibitor and a second therapeutic agent that can be chosen from one or more of the agents. ([0015]) This embodiment can have both a HDACi inhibitor like panobinostat and can also have a TKI like axitinib. (See [0792] and abstract). 
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over US20170209574 A1 herein referred to as US’574 as applied to claim 1 above, further in view of Yeon et al. Histone Deacetylase inhibitors to overcome resistance to Targeted and Immuno Therapy in Metastatic Melanoma. Frontiers in Cell and Developmental Biology (2020) 8(486) herein referred to as Yeon as evidenced by Lernoux et al. Epigenetic mechanisms underlying the therapeutic effects of HDAC inhibitors in chronic myeloid leukemias. Biochemical Pharmacology 173 (2020) 113698 herein referred to as Lernoux.
As discussed above US’574 teaches that a combination of immune checkpoint inhibitors, HDAC inhibitors and TKIs can be used to treat cancer. 
US’574 does not teach wherein the cancer is resistant to immune checkpoints or other cancer therapies and does not teach using this combination as a first line therapy. 
Yeon teaches a review of overcoming resistance to targeted and immunotherapy in metastatic melanoma involving a combination of HDAC inhibitors, immune checkpoint inhibitors and MAPK inhibitors. (See abstract). Yeon teaches that immune checkpoint inhibitors such as anti-PD-L1 or anti-PD-1 are main players in immune therapies designed to target metastatic melanoma. (See abstract). Yeon teaches that melanoma patients show low response rate and resistance to these inhibitors develop within 6-8 months of treatment. (Abstract). Yeon teaches that anti-cancer drug resistance can be classified into innate and acquired resistance. (See pg. 2 right col. 2nd parag. of “The mechanisms of Anti-Cancer Drug Resistance in Melanoma”). Yeon teaches that innate resistance exists even before treatment while acquired resistance develops after treatment. (See pg. 2 right col. 2nd parag. of “The mechanisms of Anti-Cancer Drug Resistance in Melanoma”). Yeon teaches that a mutation in BRAF (BRAF V600E) affects various signaling pathways, including mitogen activated protein kinase (MAPK). (Abstract). Yeon teaches that administration of MAPK inhibitors (BRAF/MEK inhibitors) improve progression-free survival. (Abstract). Yeon teaches that BRAF V600E mutant melanomas treated with BRAF kinase inhibitors develop resistance and immune checkpoint molecules such as PD-1 and PD-L1, induce immune evasion of cancer cells. (Abstract). Yeon teaches that HDACs are often dysregulated in melanomas and regulate MAPK signaling, cancer progression, and responses to various anti-cancer drugs. (abstract). Yeon teaches that HDACs (HDAC inhibitors) have been shown to regulate the expression of PD-1/PD-L1 and genes involved in immune evasion. (abstract). Yeon teaches that the research in the field suggest that targeting signaling pathways and/or HDACs may overcome resistance to BRAF inhibitors in melanoma. (See pg 4 left col. 2nd parag.). Yeon teaches that vorinostat (HDACi) enhances sensitivity to dabrafenib and trametinib by increasing the level of ROS in anti-cancer drug-resistant melanoma. Yeon teaches that epigenetic modifications regulate cancer progression and anti-cancer drug resistance. (See pg 12 left col. 3rd parag.). Yeon teaches that epigenetic modifications are reversible and dynamic and using targeted HDACs has emerged as an attractive strategy for the treatment of many cancers. (See pg 12 left col. 3rd parag.). Yeon teaches that HDACs regulate the expression levels of immune checkpoint molecules and targeting HDACs may prove to be an effective strategy to overcome resistance to immune checkpoint blockade. (See pg 12 left col. 3rd parag.). Yeon concludes that due to tumor heterogeneity and plasticity, combination therapy is required for the treatment of cancers, including melanomas. (See pg 12 right col. last parag. of “Conclusions and Perspectives”). Yeon further concludes that HDACs play major roles in regulation of immune checkpoint molecules, cancer cell proliferation and activation of oncogenic signaling pathways and that it is reasonable to conclude that HDAC inhibitors in combination with targeted therapies and immune therapies can be employed as anti-melanoma therapies. (See pg 12 right col. last parag. of “Conclusions and Perspectives”). 
Given the prior art, it would be obvious for one having ordinary skill in the art to combine an HDACi inhibitor, with a TKI, like a BRAF or MEK inhibitor, and an immune checkpoint inhibitor in the treatment of melanomas that are resistant to anti-cancer therapies, including immune checkpoint blockade. One would be motivated to do so because Yeon teaches that HDACs play major roles in regulation of immune checkpoint molecules, cancer cell proliferation and activation of oncogenic signaling pathways and that it is reasonable to conclude that HDAC inhibitors in combination with targeted therapies and immune therapies can be employed as anti-melanoma therapies. (See pg 12 right col. last parag. of “Conclusions and Perspectives”).
Regarding claim 4, Yeon teaches that HDACs regulate the expression levels of immune checkpoint molecules and targeting HDACs may prove to be an effective strategy to overcome resistance to immune checkpoint blockade. (See pg 12 left col. 3rd parag.).
Regarding claim 5, Yeon teaches that there are two types of resistance to cancer therapies: innate and acquired. (See pg 2 right col. 2nd parag. of “The mechanisms of anti-cancer drug resistance in melanoma”). Yeon teaches that innate resistance exists even before treatment. (See pg 2 right col. 2nd parag. of “The mechanisms of anti-cancer drug resistance in melanoma”). Yeon teaches that Melanoma patients harboring the BRAFV600E mutation display primary resistance to MAPK pathway inhibitors (BRAF/MEK inhibition). (See pg. 4 left col. bridging paragraph to right col.). Yeon teaches that one way to overcome BRAF inhibitor resistance is from the use of HDACs. (See pg. 4 left col. 2nd parag.). 
Regarding claim 6, Yeon teaches that melanoma patients show low response rates and resistance to checkpoint inhibitors within 6-8 months of treatment. (Abstract). Yeon teaches that BRAFV600E mutant melanomas treated with BRAF kinase inhibitors develop resistance. (Abstract). Yeon teaches that both immune checkpoint inhibitors and BRAF inhibitors are common FDA approved monotherapies for melanoma. (See “Introduction” pg 2). Yeon teaches that due to tumor heterogeneity and plasticity, combination therapy is required for the treatment of cancers including melanomas. (See pg 12 right col. last parag. of “Conclusions and Perspectives”). Yeon also teaches it is reasonable to conclude that HDAC inhibitors in combination with targeted therapies and immune therapies can be employed as anti-melanoma therapies. (See pg 12 right col. last parag. of “Conclusions and Perspectives”).
Regarding claim 7, Yeon teaches that four HDACs have been approved by the FDA for use in cancer patients including Vorinostat and panobinostat. (See pg 12 left col. 1st sentence of the last parag.). Panobinostat is a pan-deacetylase inhibitor. (See pg 12 right col. line 4-5). Example 6 of the specifications defines Vorinostat as a pan-HDAC inhibitor. (See [0096] of the spec.). 
Regarding claim 8, Yeon teaches the use of MS-275 as HDAC inhibitors. (See pg 6 right col. lines 2-4 and lines 20-22-pg 7 left col lines 1-4 and pg 8 right col. lines 9-13). Lernoux teaches that MS-275 is part of the “benzamide” family of HDACs known as Entinostat. (See Lernoux pg 7 “5.3.2 “Benzamide” family: MS-275 and MGCD103”). 
Claims 15-16 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over US20170209574 herein referred to as US’574 as applied to claims 1 and 19 above, and further in view of Chandran et al. Epigenetics targeted protein-vorinostat nanomedicine inducing apoptosis in heterogenous population of primary acute myeloid leukemia cells including refractory and relapsed cases. Nanomedicine: Nanotechnology, Biology, and Medicine 10 (2014) 721–732 herein referred to as Chandran, further in view of Allen et al. Immune checkpoint inhibition in syngeneic mouse cancer models by a silicasome nanocarrier delivering a GSK3 inhibitor. Biomaterials 269 (2021) 120635 (available online 12/28/20) herein referred to as Allen and further in view of Noorani et al. Erlotinib-loaded albumin nanoparticles: A novel injectable form of erlotinib and its in vivo efficacy against pancreatic adenocarcinoma ASPC-1 and PANC-1 cell lines. International Journal of Pharmaceutics 531 (2017) 299–305 herein referred to as Noorani.
As discussed above US’574 teaches that a combination of immune checkpoint inhibitors, HDACi and TKI can be used to treat cancer. 
US’574 does not discuss the amounts of the drugs in the combination and does not disclose w/w amounts of drugs in combinations. 
Chandran teaches the use of human serum albumin bound vorinostat nanomedicine to treat AML cell lines. (See 2nd parag. right col. pg 722). Chandran teaches that nano-vorinostat suspension had high loading efficiency of 72.4% and drug content of 10.77 w/w (see pg 723 left col. lines 3-6). It is acknowledged that 10.77 is obviously a percent value and not the ratio of drug to drug: albumin protein. As it would be familiar to on having ordinary skill that w/w would mean weight of drug/weight of drug and particle weight. 
While Chandran teaches a nanoparticle composition of human serum bound vorinostat having 10% w/w, Chandran is silent to the use of a TKI and an immune checkpoint inhibitor. 
Allen teaches immune checkpoint inhibition in syngeneic mouse cancer models by a silicasome nanocarrier delivering a GSK3 inhibitor. (See title). Allen teaches that small molecule inhibitors of GSK3, like AZD1080, can interfere in the PD-1/PD-L1 axis in T cells by suppressing PD-1 expression. (See abstract). Allen teaches that the AZD1080 silicasome had good aqueous solubility and displayed a good encapsulation efficiency of 73% at 5% feed weight. (See Allen pg 6 left col.). Allen teaches that these effects allowed for a maximum loading capacity of 8.1 w/w%. 
While Allen teaches the use of a nanoparticle system having 8.1 w/w% loading capacity for AZD1080, an immune checkpoint inhibitor of PD-1, Allen is silent to the use of a TKI composition that has about 10% to about 70% w/w respectively. 
Noorani teaches use of Erlotinib-loaded albumin nanoparticles for treatment of pancreatic adenocarcinoma. (See Noorani title). Noorani teaches that the drug loading in albumin nanoparticles was 27%. (See pg 304 “3.3 Determination of erlotinib loading and encapsulation efficiency”). Noorani teaches that poly (lactic-co-glycolic acid) nano-particles had a drug loading of 21.7%. (See pg 304 “3.3 Determination of erlotinib loading and encapsulation efficiency”) Noorani teaches drug loading was determined using DL (w/w%) = weight of erlotinib in E-ANPs/weight of ANPs. (See pg 302 “2.4 Determination of drug loading (DL) and encapsulation efficiency (EE). ANPs is defined in the abstract as albumin nanoparticles. E-ANP is define by the introduction to be erlotinib-loaded ANPs (See pg 301). 
It would have been prima facie for one having ordinary skill in the art before the effective filing date of the invention to combine the teachings of US’579 with drug delivery systems, as taught by Chandran, Allen and Noorani, in the method of treating cancer using a TKI, HDACi, and immune checkpoint inhibitor, as taught in US’579, to arrive at the instantly claimed invention, in order to receive the expected benefit, as taught in Chandran, Allen, and Noorani, of having better performance than the free drug analogue and less possible off-target toxicities (Noorani “3. 4 Cytotoxic evaluation”, Chandran “Abstract” and Allen “Abstract”).   
Regarding claim 15, both the TKI inhibitor and HDAC inhibitor were delivered using nanoparticles made from human serum albumin. (See Noorani and Chandran). It would be obvious to combine these to treat cancer with an immune checkpoint inhibitor as described in US’579. 
Regarding claim 16, Allen teaches that a silicasome-AZD1080 NP can be created with these properties to better cancer immunotherapy. As discussed above it would be obvious to combine these to treat cancer as described in US’579. 
Regarding claims 20-21, US’574 teaches that the invention features a composition or a pharmaceutical combination comprising an immunomodulary which can be an immune checkpoint inhibitor and a second therapeutic agent that can be chosen from one or more of the agents ([0015]). Chandran, Allen, and Noorani teach that these nanoparticles compositions can be used to treat cancer and US’579 suggests that HDAC inhibitors, TKIs, and immune checkpoint inhibitors can be combined to treat cancer. Chandran teaches a composition of nano-vorinostat having 10.77% w/w. Noorani teaches Erlotinib-loaded albumin nanoparticles with 27% w/w. Allen teaches AZD1080 silicasome nanoparticles with 8.1 w/w% drug loading.
Claims 1, 3, 9, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimura et al. BRAF kinase inhibitors for treatment of melanoma: developments from early-stage animal studies to Phase II clinical trials. Expert Opinion on Investigational Drugs (2019) 28(2):143–148 herein referred to as Fujimura. 
Fujimura teaches a review of BRAF inhibitors for treatment of melanoma. (See title). Fujimura teaches that approximately 30.4-66% of cutaneous melanomas possess a mutation in the BRAF gene that activates downstream signaling through the mitogen-activated (MAP) kinase pathway. (Fujimura abstract). Fujimura teaches that future strategies to optimally enhance and prolong the anti-melanoma effects of BRAF inhibitors include novel combination therapies using BRAF/MEK inhibitors and immune checkpoint inhibitors or histone deacetylase inhibitors. (See Fujimura abstract). Fujimura teaches that further clinical studies are needed to optimize these novel combination therapies. (Fujimura abstract). Fujimura teaches several HDAC inhibitors throughout the article including vorinostat, quisinostat, resminostat, and panobinostat. Fujimura teaches that next generation therapies for BRAF-mutant advanced melanoma may be BRAF/MEK inhibitor-based combination therapies with additional drugs that could prolong OS and PFS of patients with BRAF-mutant advanced melanoma. (See last sentence of “Expert Opinion”). 
Fujimura does not teach that BRAF inhibitors are necessarily members of tyrosine kinase inhibitors; however, many of the claimed embodiments of claim 12 contain known BRAF/MEK inhibitors discussed in Fujimura such as vemurafenib, dabrafenib, trametinib, and encorafenib. 
Given the prior art it would be obvious to administer a BRAF/MEK inhibitor which can be tyrosine kinase inhibitors with HDACis. One would be motivated to do so because Fujimura teaches that HDAC inhibition combined, such as panobinostat, in combination with BRAF inhibition, such as encorafenib synergistically induced caspase-dependent apoptotic death in human in vivo-derived melanoma cell lines with BRAF inhibitor resistance. (See Fujimura pg 144 last 14 lines right col.). 
Regarding claim 1, the claim limitations offer optional embodiments that do not have to be met by the prior art to satisfy the required embodiments. These optional embodiments include the pharmaceutically acceptable salt forms of the HDACi and the TKI and the addition of an immune checkpoint inhibitor ICI or pharmaceutically acceptable salt. Fujimura teaches that BRAF inhibitor which is a TKI and HDACi panobinostat in combination to treat BRAF resistant melanoma. The administration method is not taught by Fujimura but it is argued that there is a highly level of generality which encompasses all forms of administration to the embodiment of “administered simultaneously, separately, sequentially or can be co-administered in combination as a coformulation.” Thus, any conceivable notion of administration is within the scope of the claim. 
Regarding claims 3, Fujimura teaches that BRAFi and HDACi can be particularly beneficial in BRAF inhibitor resistant advanced melanoma. 
Regarding claim 9, Fujimura teaches several HDAC inhibitors throughout the article including vorinostat, quisinostat, resminostat, and panobinostat.
Regarding 12, Fujimura teaches several BRAF inhibitors like vemurafenib, dabrafenib, trametinib, and encorafenib.
Regarding claim 13 and 14, Fujimura teaches combinations of BRAF kinase inhibitors with both HDAC inhibitors as wells with BRAF kinase inhibitors with immune checkpoint inhibitors. Fujimura teaches that several clinical trials are ongoing which combine BRAF inhibitors with anti-PD-1 antibodies like pembrolizumab Fujimura teaches that in the future additional administration of anti-PD-1 Abs to encorafenib/binimetinib combination therapy might be one of the most optimal therapies for advance melanoma. (See pg 147 left col. lines 1-3). 

Conclusion
None of the claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-F 9:00AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        /JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647